JUDGE ROBERTSON
delivered the opinion on the court:
Indicted for stealing Stephen Daniel’s bog, the appellant was convicted on proof of stealing the hog of Philip Daniel. The offense charged and that proved being thus essentially different, the indictment was not legal notice of the crime intended to be proved; and the conviction *12for stealing Stephen's hog would not bar another prosecution for stealing Philip's hog, even though the same hog and the same offense.
Wherefore, the judgment is reversed, and the cause remanded for a new trial or dismission of the prosecution.